816 F.2d 678
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John M. BURKEY, Plaintiff-Appellant,v.AKRON BEACON JOURNAL, Defendant-Appellee.
No. 86-4124.
United States Court of Appeals, Sixth Circuit.
April 3, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit, and we conclude that no oral argument is necessary.  Appellant moves for appointment of counsel on appeal from the district court's judgment in favor of appellee in this prisoner civil rights action.


2
For the reasons stated by the district court in its order of November 26, 1986, the judgment is affirmed.  Rule 9(b), Rules of the Sixth Circuit.  The motion for appointment of counsel is denied.